Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 09/06/22, 08/03/22 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 08/03/22 are objected because some elements in the specification are not described clearly in drawings.  The elements are: linewidth, a linewidth control element.

Claim/Specification Objections
3.	The disclosure is objected to because of the following informalities:
           Claims 1, 13 discloses “second light beam having a predefined linewidth and a coherence length that is a function of a minimum height”.  However, the specification does not explain the wordings linewidth and length of the light beam, neither the size, nor the structure of the light beam.  Does it mean the linewidth is the width of a rectangular cross section of the light beam? and does it mean the length is the length of a rectangular cross section of the light beam?  Or is the cross section of the light beam having the shape of a circle with diameter? Or is it something else?  Further, there is no drawing disclosed the size of light beam having a predefined linewidth and a coherence length.  
           For the purpose of examination, the claims are interpreted in view of the objections indicated above as follow:  the cross section of second light beam having a rectangular size with a predefined width and a coherence length.  

         Moreover, the wording “function” is interpreted with the definition of the following dictionary:
        https://www.collinsdictionary.com/dictionary/english/function
        If you say that one thing is a function of another, you mean that its amount or nature depends on the other thing.
         Appropriate correction/explanation is required. 

Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.    Claims 1, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.         Claims 1, 13 disclose the limitation “second light beam having a predefined linewidth and a coherence length”.  However, the specification does not explain the wordings linewidth and length of the light beam, neither the size, nor the structure of the light beam.  Does it mean the linewidth is the width of a rectangular cross section of the light beam? and does it mean the length is the length of a rectangular cross section of the light beam?  Or is the cross section of the light beam having the shape of a circle with diameter? Or is it something else?  Further, there is no drawing disclose the size of light beam having a predefined linewidth and a coherence length.    

The terms “linewidth” and “length” in claims 1, 13, are a relative term which renders the claim indefinite. The terms “linewidth” and “length” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
              In the other words, the current specification and claims and drawings need to explain the wordings linewidth and length of the light beam.  
           For the purpose of examination, the claims are interpreted in view of the rejections indicated above as follow:  the cross section of second light beam having a rectangular size with a predefined width and a coherence length.  
Appropriate correction is required.

CLAIM INTERPRETATION
7.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a linewidth control element” in claims 1, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
““a linewidth control element” – a plurality of interference filters, each of the plurality of interference filters having a defined passband, a grating-based wavelength selector element, (Applicant’s Pub. No. 2022/0381702, [0031]).

Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.          Claim(s) 1-5, 8, 13-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Pat. No. 4,846,578) in view of Aiyer et al. (U.S. Pub. No. 2016/0334205). Hereafter “Morita”, “Aiyer”.
            Regarding Claim(s) 1, 4, 13, Morita teaches an apparatus for measuring surface characteristics which is the same filed of current application, that is an optical system configured to measure a raised or receded surface feature on a surface of a sample,
           a light source, (figure 1, light source 1. Figure 2, light source 15. Column 5, lines 28-32),
           a linewidth control element configured to receive the first light beam and to generate a second light beam having [a predefined linewidth and a coherence length] the cross section of second light beam having a rectangular size with a predefined width and a coherence length that is a function of a minimum height of the raised or receded surface feature on the sample, (column 5, lines 27-32. Figure 1, slit 2, light source 1. Figure 2, slit 16, light source 15.  Slit 2, 16 receive the first light beam from light source 1, 15, and to generate a second light beam. Slit 2, 16 is not different from a linewidth control element.  It is inherent that light beam goes through slit 2,16 would have cross section with a predefined width and a coherence length.  Please see the Objection/Rejection in paragraphs 3-6 above);
          collimating optics optically coupled to the second light beam and configured to collimate the second light beam, (column 2, lines 7-10);
          collinearizing optics optically coupled to the collimating optics and configured to align the collimated second light beam onto the raised or receded surface feature of the sample, (figure 1, elements 1, 2, 3, 4. Column 2, lines 7-10.  It is inherent that characteristics such as roughness of the surface is not different from the raised or receded surface feature of the sample), and
        a processor system and at least one digital imager configured to measure a height of the raised or receded surface from light reflected at least from the raised or receded surface, (column 7, lines 63-68.  Column 8, lines 1-26).
            However, Morita does not teach a broadband light source, a tunable filter optically coupled to the broadband light source, the tunable filter being configured to filter broadband light emitted from the broadband light source and to generate a first light beam at a selected wavelength, Aiyer teaches broadband light source ([0027, 0055]); the tunable filter being configured to filter broadband light emitted from the broadband light source and to generate a light beam at a selected wavelength, ([0056]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Morita by having broadband light source and tunable filter in order to generate the light beam at a particular wavelength, (Aiyer, [0055-0056]).

            Regarding Claim(s) 2, 3, 14, 15, although Morita does not teach a white light laser and an ultra-broadband source, an arc lamp, a laser driven plasma source and a super luminescent diode (SLED). Aiyer teaches, ([0055]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Morita by having a white light laser and an ultra-broadband source in order to generate a specific light beam for inspection (Aiyer, [0055]).

Regarding Claim(s) 5, 16, 17, although Morita does not teach the broadband light source and the tunable filter form a tunable light source that is configured to generate the first light beam at a plurality of wavelength steps, Aiyer teaches, ([0027, 0055-0056].  Please see rejection of claims 1-3 above).  Further, it is inherent that with slit 2, 16 in figure 1, 2, the first light beam from light source 1, 15, has a predetermined linewidth at each of the plurality of wavelength step.

            Regarding Claim(s) 8, Morita teaches the linewidth control element is configured to receive a controlled beam diameter of the first light beam, (figures 1, 2, slits 2, 16 is not different from the linewidth control element to receive a controlled beam diameter of the first light beam from light sources 1, 15).

13.          Claim(s) 6, 12, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Pat. No. 4,846,578) in view of Aiyer et al. (U.S. Pub. No. 2016/0334205), further in view of De Groot et al. (2009/0182528). Hereafter “Morita”, “Aiyer”, “De Groot”.
            Regarding Claim(s) 6, 18, Morita teaches all the limitations of claim 1 as stated above except for a plurality of interference filters, each of the plurality of interference filters having a defined passband.  De Groot teaches plurality of interference filters ([0159]).  Further, it is inherent that each of the plurality of interference filters has its own wavelength, or a defined passband. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Morita by having a plurality of interference filters in order to implement plurality different wavelengths or different passband.

            Regarding Claim(s) 12, Morita teaches all the limitations of claim 1 as stated above except for an acousto-optic tunable filter (AOTP).  De Groot teaches an acousto-optic tunable filter ([0159]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Morita by having acousto-optic tunable filter in order to implement plurality different wavelengths. 

14.          Claim(s) 7, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Pat. No. 4,846,578) in view of Aiyer et al. (U.S. Pub. No. 2016/0334205), further in view of Poulsen et al. (2007/0183464). Hereafter “Morita”, “Aiyer”, “Poulsen”.
            Regarding Claim(s) 7, 19, 20, Morita teaches all the limitations of claim 1 as stated above except for a grating-based wavelength selector element.  Poulsen teaches a grating-based wavelength selector element ([0006]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Morita by having a grating-based wavelength selector element in order to implement narrow linewidth, (Poulsen, [0006]).

Allowable Subject Matter
15.          Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 112 were overcome.
16.         The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 9. 
17.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious an optical system configured to measure a raised or receded surface feature on a surface of a sample, comprising a tunable filter optically coupled to the broadband light source, the tunable filter being configured to filter broadband light emitted from the broadband light source and to generate a first light beam at a selected wavelength; a linewidth control element configured to receive the first light beam and to generate a second light beam having a predefined linewidth and a coherence length that is a function of a minimum height of the raised or receded surface feature on the sample; collinearizing optics optically coupled to the collimating optics and configured to align the collimated second light beam onto the raised or receded surface feature of the sample, and a processor system and at least one digital imager configured to measure a height of the raised or receded surface from light reflected at least from the raised or receded surface; further comprising a variable beam expander disposed between the tunable filter and the grating-based wavelength selector element, the variable beam expander being configured to selectively control a beam diameter of the first light beam incident upon the grating-based wavelength linewidth selector element; in combination with the rest of the limitations of claims 1 and 9.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 15, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877